               Case 1:15-cr-00648-VM Document 65 Filed 04/27/21 Page 1 of 1



                                                                             Louis V. Fasulo, Esq.– NY & NJ
                                                                             Samuel M. Braverman, Esq.– NY & NJ
                                                                             Charles Di Maggio, Esq.– NY & CO

                                                                             www.FBDMLaw.com




                                                            April 27, 2021
   Honorable Victor Marrero
   United States District Judge for the
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

    Re:   United States v. Gumbs, et. el. (Noel Velez)
          Case No.: 15 Cr. 648 (VM)

    Dear Judge Marrero,

          I was assigned to represent Noel Velez in the above referenced case, which is presently
    scheduled for a status conference on Friday, April 30. The parties are working on a resolution and
    request at least a two-week adjournment, at which time we are hopeful that we will be ready
            this case. Should the court grant this request, the undersigned respectfully asks it refrain from
                 the case on April 27 or 28, as the undersigned will be unavailable due to a previously
    scheduled matter.

          I have conferred with the Government and             have no objection to this request.

          Thank you for your consideration.

                                                            Respectfully submitted,

                                                            s/Louis V. Fasulo
                                                            Louis V. Fasulo
                                                            Fasulo Braverman & Di Maggio, LLP
                                                            225 Broadway, Suite 715
                                                            New York, New York 10007
                                                            Tel. 212-566-6213
   Cc:    Camille Fletcher, AUSA


225 Broadway, Suite 715                   505 Eighth Avenue, Suite 300                  1086 Teaneck Rd, Ste 3A
New York, New York 10007                   New York, New York 10018                   Teaneck, New Jersey 07666
Tel (212) 566-6213                             Tel (212) 967-0352                             Tel (201) 569-1595
Fax (212) 566-8165                             Fax (201) 596-2724                             Fax (201) 596-2724
